Vooriiies, J.
The only question presented for adjudication in this cause, is whether the defendant, who had removed from the parish of Claiborne to that of Bienville, could be sued at his former domicil.
Not a year had elapsed since his removal; but the defendant had done, in the latter parish, acts which manifested sufficiently his intention to change his domicil. He had not, however, made a formal declaration to that effect.
' It was consequently optional with the plaintiff to bring suit in either parish; the Articles of the Code of Practice 167 and 168 are clear upon this point. If the party defendant wished to protect himself from being sued in the parish of Claiborne, he should have made an express -declaration, as prescribed by law. C. C. 44.
Judgment affirmed.